UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MIGUEL DIAZ,
                                  Petitioner,                           20-CV-0262 (CM)
                    -against-
                                                                    ORDER OF DISMISSAL
 ATTICA CORRECTIONAL FACILITY,
                                  Respondent.

COLLEEN MCMAHON, Chief United States District Judge:

        Petitioner, currently incarcerated in Attica Correctional Facility, brings this pro se petition

for a writ of habeas corpus under 28 U.S.C. § 2254 challenging his June 28, 2018 conviction in

the New York Supreme Court, Bronx County. For the reasons set forth below, the Court denies

the petition without prejudice.

                                     STANDARD OF REVIEW

        The Court may entertain a petition for a writ of habeas corpus on “behalf of a person in

custody pursuant to the judgment of a State court only on the ground that he is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). Under

Rule 4 of the Rules Governing § 2254 Cases, the Court has the authority to review and dismiss a

§ 2254 petition without ordering a responsive pleading from the state “[i]f it plainly appears from

the petition and any attached exhibits that the petitioner is not entitled to relief in the district

court.” Rules Governing § 2254 Cases, Rule 4; see Acosta v. Nunez, 221 F.3d 117, 123 (2d Cir.

2000). The Court is obliged, however, to construe pro se pleadings liberally and interpret them

“to raise the strongest arguments they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d

471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original);

see Green v. United States, 260 F.3d 78, 83 (2d Cir. 2001). Nevertheless, a pro se litigant is not
exempt “from compliance with relevant rules of procedural and substantive law.” Triestman, 470

F.3d at 477 (quoting Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)).

                                          BACKGROUND

        In a judgment entered on June 28, 2018, the New York State Supreme Court, Bronx

County, convicted Petitioner, upon a plea of guilty, of reckless endangerment in the first degree.

Petitioner appealed his judgment of conviction to the New York State Supreme Court, Appellate

Division, First Department. Petitioner does not provide the date on which he appealed his

conviction, but he states that the appeal is currently pending before the Appellate Division. (ECF

No. 1, at 2.)

                                           DISCUSSION

        Before a petitioner can seek federal habeas relief, § 2254 requires exhaustion of all

available state remedies. 28 U.S.C. § 2254(b); see Rose v. Lundy, 455 U.S. 509, 510 (1982). A

habeas petitioner “shall not be deemed to have exhausted the remedies available in the courts of

the State . . . if he has the right under the law of the State to raise, by any available procedure, the

question presented.” § 2254(c). In other words, if the State provides a procedure, a habeas

petitioner must take advantage of that procedure before coming to federal court. The state

judicial system must be given the first opportunity to review the errors raised by a petitioner

before this Court may review a petition for a writ of habeas corpus brought under § 2254. See

Cotto v. Herbert, 331 F.3d 217, 237 (2d Cir. 2003).

        In order to exhaust his claims for purpose of habeas corpus review, a petitioner must wait

for the Appellate Division to decide the outcome of his appeal. If the petitioner is adversely

affected by the court’s decision, he must seek leave to appeal to the New York Court of Appeals,

the highest state court. N.Y. Crim. P. L. § 460.20; see Bagley v. LaVallee, 332 F.2d 890, 892 (2d

Cir. 1964). If the petitioner files any N.Y. Crim. P. L. § 440.10 motions and/or other collateral

                                                   2
motions, he must completely exhaust the claims in those motions by seeking leave to appeal to

the New York State Supreme Court, Appellate Division. Ramos v. Walker, 88 F. Supp. 2d 233

(S.D.N.Y. 2000).

       Because Petitioner alleges that he has not fully exhausted his state court remedies, the

petition is denied as prematurely filed. After Petitioner has fully exhausted his state court

remedies to the Court of Appeals, he may file his habeas corpus petition in this Court.

                                          CONCLUSION

       The Clerk of Court is directed mail a copy of this order to the Petitioner and note service

on the docket. The Petitioner’s application for a writ of habeas corpus under 28 U.S.C. § 2254 is

denied without prejudice.

       Because the petition makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

SO ORDERED.

 Dated:    January 31, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  3
